DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	In response to the amendment received on 12/15/2020:
Claims 1-2 and 4-12 are pending in the current application.  Claims 1, 2, and 11 have been amended, Claim 3 is cancelled, and Claim 12 is newly added.
The rejection under 35 USC 112 is overcome in light of the amendment.
The previous prior art-based rejections have been overcome in light of the amendment.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 102
5.	Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cicero US PG Publication 2012/0156543.
Regarding Claim 1, Cicero discloses a battery pack comprising a battery module including a cell stack formed by stacking a plurality of cells 100, and a bottom plate (floor) 216 on which the cell stack is mounted, and a cooling mechanism (cooling system) 224 configured to cool the battery module, wherein 216 constitutes at least a part of the refrigerant flow path, wherein the refrigerant flow path is formed by a plurality of convex portions 232 protruding downward from a lower surface of the bottom plate 216 (note that Fig. 4 shows a view from below the upper frame and the remainder of the coolant channel is formed by the lower frame member and its convex portions 304 which are bonded to the convex portions 232 of the bottom plate 216), and wherein the plurality of the convex portions 232 extend along a stacking direction of the cells 100 (see at least Figs 1-4, paras 0040-0050).
Regarding Claim 2, Cicero discloses in para xx and Figs 5 and 6 that a plate-shaped member (lower frame member) 300 is disposed below the bottom plate 216, wherein the refrigerant flow path is further formed by an upper surface (top side, para 0050) 312 of the plate-shaped member 300 and the lower surface of the bottom plate (see paras 0044-0050).
Regarding Claim 4, Cicero discloses in Fig. 7 and para 0051 that at least two battery modules (each contained in an upper frame member, e.g. 202 and 320) are disposed on the plate-shaped member 300.  
Regarding Claim 5, the plate-shaped member is configured as a bottom portion of a battery case (upper frame member 202) that houses the battery module (see para 0051 and Fig. 7).
Claim Rejections - 35 USC § 103
6.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cicero US PG Publication 2012/0156543, as applied to Claim 1, in view of Ganz US PG Publication 2016/0204486.
Regarding Claim 6, Cicero discloses the claimed battery pack as described in the rejection of Claim 1, which is incorporated herein in its entirety.  Cicero further discloses that the at least two battery modules include a first (upper) battery module and a second (lower) battery module which are arranged in a direction (up-down direction) orthogonal to the stacking direction of the cells and each include an inlet 11 (first outlet 5b, connected to second inlet 4a) (see at least Fig 2b and para 0047).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to form the battery pack of Cicero with the first battery module’s first refrigerant inlet portion provided at one end portion in the stacking direction and first refrigerant outlet portion provided at the other end portion in the stacking direction, and with the second battery module having a second refrigerant inlet portion provided at the other end portion in the stacking direction and a second refrigerant outlet portion provided at the one end portion in the stacking direction, wherein the first refrigerant outlet portion is provided on the second battery module side in the direction orthogonal to the stacking direction, wherein the second refrigerant inlet portion is provided on the first battery module side in the direction orthogonal to the stacking direction, and wherein the first refrigerant outlet portion and the second refrigerant inlet portion are connected by a connection flow path because Ganz teaches this in a similar configuration where two adjacent cooling plates in a battery module are fluidly connected to allow the flow of a single source of coolant since the use of a known technique to improve similar devices (methods KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
7.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kenney US PG Publication 2016/0204486 in view of Cicero US PG Publication 2012/0156543.
Regarding Claims 1 and 2, Kenney discloses a battery pack comprising a battery module including a cell stack formed by stacking a plurality of cells, and a bottom plate (cover plate) 26 on which the cell stack is mounted, and a cooling mechanism configured to cool the battery module, wherein the cooling mechanism is a refrigerant flow path through which liquid medium is to pass and wherein the bottom plate 26 constitutes at least a part of the refrigerant flow path since 26 forms a refrigerant (coolant) fluid flow path with a plate-shaped member (base plate) 24 disposed below the bottom plate 26, wherein the refrigerant flow path is formed by an upper surface of the plate-shaped member 24 and a lower surface of the bottom plate 26 and wherein a plurality of convex portions (the raised portions between alternating first and second fluid flow passages 40, 42) provided on the upper surface of the plate-shaped member 24 (meeting Claim 2) (see at least Figs 1-10; paras 0057-0060).  Kenney discloses that cells are stacked not only together in a stacking direction, but also groups of cells are stacked in a second stacking direction, this second stacking direction being the stacking direction along which the convex portions extend. Kenney fails to specifically disclose that the refrigerant flow path is formed by a plurality of convex portion protruding downward from a lower surface of the bottom plate and wherein the plurality of convex portions extend along a stacking direction of the cells.  However, Cicero discloses a battery pack comprising a battery module including a cell stack formed by stacking a plurality of cells 100, and a bottom plate (floor) 216 on which the cell stack is mounted, and a cooling mechanism (cooling system) 224 configured to cool the battery module, wherein the cooling mechanism is a refrigerant flow path portions through which liquid medium is to pass (coolant can be liquid, para 0043), wherein the bottom plate 216 constitutes at least a part of the refrigerant flow path, wherein the refrigerant flow path is formed by a plurality of convex portions 232 protruding downward from a lower surface of the bottom 216 (note that Fig. 4 shows a view from below the upper frame and the remainder of the coolant channel is formed by the lower frame member and its convex portions 304 which are bonded to the convex portions 232 of the bottom plate 216), and wherein the plurality of the convex portions 232 extend along a stacking direction of the cells 100 (see at least Figs 1-4, paras 0033, 0040-0050).  Cicero teaches this this configuration of cooling system including an integrated upper frame 200 and lower frame 300 can easily expand to accommodate further battery modules on lower portions of the lower frame and the convex portions 304 and 232 can be welded together to form sealed refrigerant flow path (see paras 0047-0051), for example, which would allow for larger battery systems for increased power output. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the bottom plate of Kenney as a lower frame as taught by Cicero, with convex portions 304 and 232 protruding respectively upward from the lower plate and downward from the upward surface of the bottom plate to form the refrigerant flow path because Cicero teaches that this provides good cooling and an opportunity to expand the battery pack downward.  
Regarding Claim 4, Fig. 2 of Kenney shows two battery modules disposed on a single bottom plate and Fig. 9C shows a bottom plate 26 and its associated plate-shaped member 24.  Again, the skilled artisan would find it obvious to apply the configuration of the cells shown in Fig 2 to the cooling plate shown in Fig. 9C, for example, because the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).  In an alternative interpretation, Fig. 9D shows two side-by-side partial plate-shaped members that could each hold a single battery module or multiple battery modules in accord with the configuration of Fig. 2, depending on the definition of the modules.
Regarding Claim 5, in the configuration of Kenney modified by Cicero, the plate-shaped member is configured as a bottom portion of a battery case (upper frame member 202) that houses the battery module and provides the upper surface for the cooling channel (see para 0051 and Fig. 7).
8.	Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kenney US PG Publication 2016/0204486 in view of Cicero US PG Publication 2012/0156543, as applied to Claim 4, and further in view of Ganz US PG Publication 2015/0082821.
Regarding Claim 6, in the configuration of the combined embodiments of Kenney modified by Cicero described in the rejection of Claim 4, first and second battery modules are arranged in a direction orthogonal to a stacking direction of the cells, wherein the first battery module would include a first refrigerant inlet portion (analogous to inlet fitting) 101 provided at one end portion in the stacking direction and a first refrigerant outlet portion (analogous to outlet fitting) 102 provided at the other end portion in the stacking direction, wherein the second battery module includes a second refrigerant inlet portion provided at the other end portion in the stacking direction and a second refrigerant outlet portion provided at the one end portion in the stacking direction since Kenney teaches these components for a single module and so when two modules, each having their own plate-shaped member, are used, they would have their own inlets and outlets.  See annotated Fig. below. The dotted lines show the two adjacent lower plate-shaped members, such as shown in Fig. 9D, each plate-shaped member having its own inlet and outlet 62/64 as shown in Fig. 9C.  The annotated Fig. shows that cells of Kenney modified by Cicero could easily be oriented in different directions in order to best cool the cells, either in the same way as shown in Fig. 2 or in a single stacking direction along the length (longest dimension) of the plate-shaped members of Kenney.  In both cases, there is a stacking direction along the length of the plate-shaped members.  The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04). Further, a heat exchanger plate can have both inlets 62 and outlets 64 at opposing ends, and it would be obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include this configuration of inlets/outlets in the configuration of Kenney described above since Kenney teaches that this arrangement can be combined with any stacked configuration (see at least paras 0074-0077, 0085; Fig. 2, 9C-9E, 15).  Accordingly, the skilled artisan 

    PNG
    media_image1.png
    886
    1134
    media_image1.png
    Greyscale

The embodiment shown in Fig. 9G shows that the two plate-shaped members are fluidly connected since there is only one fluid inlet and one fluid outlet (see para 0078).  Kenney modified by Cicero fails to 11 (first outlet 5b, connected to second inlet 4a) (see at least Fig 2b and para 0047) and so it would have been obvious to a person having ordinary skill in the art before the effective filing date to connect the first refrigerant outlet portion of Kenney modified by Cicero to the second refrigerant inlet portion of Kenney modified by Cicero by a connection flow path because Ganz teaches this in a similar configuration where two adjacent cooling plates in a battery module are fluidly connected to allow the flow of a single source of coolant since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
  Regarding Claim 7, annotated Fig. 9E above shows a first refrigerant inlet portion provided on a side opposite to the second battery module side in the direction orthogonal to the stacking direction, wherein the second refrigerant outlet portion is provided on a side opposite to the first battery module side in the direction orthogonal to the stacking direction. Kenney shows in Fig. 9C an embodiment wherein the flow channels are wavy and the wavy channels, which are formed from the convex portions, include sections (because of the waves) that are inclined with respect to the stacking direction from what would be (according to the combined embodiments described above) the first refrigerant inlet portion toward the first refrigerant outlet portion and the plurality of convex portions of the second battery module are 
Regarding Claim 8, Kenney modified by Cicero and Ganz discloses the claimed battery pack as described in the rejection of Claim 6, above, which is incorporated herein in its entirety.  Kenney modified by Cicero and Ganz fails to specifically disclose wherein the connection flow path is formed on a bottom portion of the battery case.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the connection flow path of Kenney modified by Cicero and Ganz on the bottom portion of the battery case that houses the battery module in order to make it easily accessible in case it needs to be accessed for any reason (such as repair, modification, etc.)  The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Regarding Claim 9, in the configuration of the combined embodiments of Kenney described in the rejection of Claim 4, first and second battery modules are arranged in a direction orthogonal to a stacking direction of the cells, wherein the first battery module would include a first refrigerant inlet portion (analogous to inlet fitting) 101 provided at one end portion in the stacking direction and a first refrigerant outlet portion (analogous to outlet fitting) 102 provided at the other end portion in the stacking direction, wherein the second battery module includes a second refrigerant inlet portion provided at the other end portion in the stacking direction and a second refrigerant outlet portion provided at the one end portion in the stacking direction since Kenney teaches these components for a single module and so when two modules, each having their own plate-shaped member, are used, they would have their own inlets and outlets.  See annotated Fig. below. The dotted lines show the two adjacent lower plate-shaped members, such as shown in Fig. 9D, each plate-shaped member having its own inlet and outlet 62/64 as shown in Fig. 9C.  The annotated Fig. shows that cells of Kenney could easily be oriented in different directions in 62 and outlets 64 at opposing ends, and it would be obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include this configuration of inlets/outlets in the configuration of Kenney described above since Kenney teaches that this arrangement can be combined with any stacked configuration (see at least paras 0074-0077, 0085; Fig. 2, 9C-9E, 15).  Accordingly, the skilled artisan would be capable of arriving at the claimed configuration wherein there is a first end and a second end in the stacking direction, i.e. at opposing ends of the lengths of the plate-shaped members, wherein inlets and outlets are disposed at both ends of both plate-shaped members, and so it would be obvious to arrive at a configuration wherein the first battery module includes a first refrigerant inlet portion provided at one end portion in the stacking direction and a first refrigerant outlet portion provided at the other end portion in the stacking direction wherein the second battery module includes a second refrigerant inlet portion provided at the one end portion in the stacking direction, wherein the first refrigerant outlet portion is provided on the second battery module side in the direction orthogonal to the stacking direction, the second refrigerant outlet portion is provided on the first battery module side in the direction orthogonal to the stacking direction.  

    PNG
    media_image1.png
    886
    1134
    media_image1.png
    Greyscale

The embodiment shown in Fig. 9G shows that the two plate-shaped members are fluidly connected since there is only one fluid inlet and one fluid outlet (see para 0078).  Kenney modified by Cicero fails to specifically disclose that the first refrigerant outlet portion and second refrigerant inlet portion are connected by a connection flow path or that the first refrigerant inlet portion is provided on a side opposite to the second battery module side in the direction orthogonal to the stacking direction, wherein the second refrigerant outlet portion is provided on a side opposite to the first battery module side in the direction orthogonal to the stacking direction.  However, Ganz discloses a configuration of multiple, adjacent cooling plates wherein the cooling plates are connected with an outlet and an inlet on opposing ends of the cooling plates in the width direction and another set of outlet/inlet on the opposing end in a length direction, wherein adjacent plates have a flow path configured such that a first plate outlet is connected to and adjacent second plate inlet by a connection flow path 11 (first outlet 5b, connected to second inlet 4a) (see at least Fig 2b and para 0047) and so it would have been obvious to a person having ordinary skill in the art before the effective filing date to connect the first refrigerant outlet portion of KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
  Regarding Claim 10, annotated Fig. 9E above shows a first refrigerant inlet portion provided on a side opposite to the second battery module side in the direction orthogonal to the stacking direction, wherein the second refrigerant outlet portion is provided on a side opposite to the first battery module side in the direction orthogonal to the stacking direction. Kenney shows in Fig. 9C an embodiment wherein the flow channels are wavy and the wavy channels, which are formed from the convex portions, include sections (because of the waves) that are inclined with respect to the stacking direction from what would be (according to the combined embodiments described above) the first refrigerant inlet portion toward the first refrigerant outlet portion and the plurality of convex portions of the second battery module are inclined with respect to the stacking direction from the second refrigerant inlet portion toward the second refrigerant outlet portion (even if the whole convex portions do not have this orientation; such a requirement is not included in the claims).  
Regarding Claim 11, Kenney modified by Cicero and Ganz discloses the claimed battery pack as described in the rejection of Claim 9, above, which is incorporated herein in its entirety.  Kenney modified by Cicero and Ganz fails to specifically disclose wherein the connection flow path is formed on a bottom portion of the battery case.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the connection flow path of Kenney modified by Cicero and Ganz on the bottom portion of the battery case that houses the battery module in order to make it easily accessible in case it needs to be accessed for any reason (such as repair, modification, etc.)  The mere rearrangement of parts, without any new or unexpected results, is within the .
9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kenney US PG Publication 2016/0204486 in view of Cicero US PG Publication 2012/0156543, as applied to Claim 1, in view of Yum US PG Publication 2018/0269441.
Regarding Claim 12, Kenney modified by Cicero discloses the claimed battery pack as described in the rejection of Claim 1, which is incorporated herein in its entirety.  Kenney modified by Cicero fails to specifically disclose that a side plate is provided on a side portion of the cell stack, wherein the side plate has a flange portion extending to be curved to a lower surface of the cell stack, and wherein the bottom plate is held between the lower surface of the cell stack and the flange portion.  However, Yum discloses a battery pack having a bottom plate (base) 90 wherein the bottom plate 90 is held between the lower surface of the cell stack and a flange portion (retention flange) 112 of the side plate (end plate) 78 extending to be curved to a lower surface of the cell stack because this provides secure holding of the battery array (Fig 3-4; paras 0052-0056).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing plate of the instant application to configure the battery pack of Kenney modified by Cicero such that a side plate is provided on a side portion of the cell stack wherein the side plate has a flange portion extending to be curved to a lower surface of the cell stack, and wherein the bottom plate is held between the lower surface of the cell stack and the flange portion because Yum teaches that the flange provides secure holding of the battery array by the end (side) plate to the bottom plate.  
Response to Arguments
10.	Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above.  
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Primary Examiner, Art Unit 1729